Citation Nr: 1013744	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-13 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II, (DM II) to include as secondary to herbicide 
exposure.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for acne, to include as secondary to herbicide 
exposure; and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for burn-like infection of the groin, legs and 
arms, to include as secondary to herbicide exposure; and if 
so, whether service connection is warranted.

4.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for boils behind the ears and on the face, to 
include as secondary to herbicide exposure; and if so, 
whether service connection is warranted.


5.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for fungus of the feet and toenails, to include as 
secondary to herbicide exposure; and if so, whether service 
connection is warranted.

6.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a chronic disability manifested by small, 
white spots on the neck and chest, to include as secondary to 
herbicide exposure; and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from January 1967 to 
December 1969.  The appellant had service in the Republic of 
Vietnam (Vietnam) from May 1969 to December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's 
claims.  

With regard to the appellant's petition to reopen his claims 
of entitlement to service connection for various skin 
disabilities, to establish jurisdiction over these issues, 
the Board must first consider whether new and material 
evidence has been submitted to reopen the claims.  See 38 
U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2009).  The 
Board must proceed in this fashion regardless of the RO's 
actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 
1996) and VAOPGCPREC 05-92.  As discussed fully under the 
analysis section, new and material evidence has not been 
submitted to reopen the claims.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The appellant has been accorded the opportunity to 
present evidence and argument in support of the claims.  In 
his April 2008 Substantive Appeal [VA Form 9] he declined the 
option of testifying at a personal hearing.

Procedural History

In May 1983, the appellant filed a claim of entitlement to 
service connection for acne and fungal infection.  A 
September 1983 rating action denied these claims.  The 
appellant filed a Notice of Disagreement (NOD) in June 1984 
and timely perfected his appeal in August 1984.  In May 1985, 
the Board determined that the appellant was not entitled to 
service connection for acne and a fungal infection.

In May 1985, the appellant filed a claim of entitlement to 
service connection for the residuals of exposure to Agent 
Orange during his time in service.  Specifically, he alleged 
that pustular lesions of the head and chest were due to his 
herbicide exposure.  An August 1985 rating action denied the 
appellant's claim.  

In June 1997, the appellant filed claims of entitlement to 
service connection for: acne of the face, neck, arms, back, 
chest and buttock; fungus on feet and toenails; boils behind 
the ears and on face; burn-like infections of the groin area, 
arms and legs; and small, white spots on the neck and chest.  
The appellant alleged that all of the aforementioned 
conditions were secondary to herbicide exposure during his 
time in Vietnam.  A March 1998 rating action denied the 
appellant's claims.


In August 2006, the appellant filed a new claim of 
entitlement to service connection for DM II.  He also 
petitioned VA to reopen his claims of entitlement to service 
connection for: acne of the face, neck, arms, back, chest and 
buttock; fungus on feet and toenails; boils behind the ears 
and on face; burn-like infections of the groin area, arms and 
legs; and small, white spots on the neck and chest.  Again, 
he alleged that these conditions were due to or the result of 
exposure to herbicides while in service in Vietnam.  As noted 
above, the July 2007 rating action on appeal denied the 
appellant's claims.  The appellant submitted a NOD in 
September 2007 and timely perfected his appeal in April 2008. 

Issue not on Appeal

The Board notes in passing that the appellant petitioned VA 
to reopen his claim of entitlement to posttraumatic stress 
disorder (PTSD) in November 2005.  A March 2008 rating action 
declined to reopen the appellant's claim.  He submitted a NOD 
in August 2006 and timely perfected his appeal in June 2007.  
A subsequent rating action in August 2007 granted entitlement 
to service connection for PTSD and assigned a 30 percent 
disability rating.  In view of the foregoing, this issue has 
been resolved and is not before the Board.  See generally 
Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The RO denied the appellant's claims of entitlement to 
service connection for: acne; burn-like infections of the 
groin area, arms and legs; boils behind the ears and on the 
face; fungus of the feet and toenails; and a chronic 
disability manifested by white spots on the neck and chest; 
all to include as secondary to herbicide exposure, in a 
rating action dated in March 1998.  The appellant was 
properly informed of the adverse decision and his appellate 
rights; and he did not appeal.



2.  Evidence submitted subsequent to the RO's March 1998 
decision is cumulative and redundant, does not relate to 
unestablished facts necessary to substantiate the appellant's 
claims of entitlement to service connection for: acne; burn-
like infections of the groin area, arms and legs; boils 
behind the ears and on the face; fungus of the feet and 
toenails; and a chronic disability manifested by white spots 
on the neck and chest; all to include as secondary to 
herbicide exposure, and does not raise a reasonable 
possibility of substantiating the claims.

3.  The appellant was exposed to herbicides while on active 
duty in Vietnam.

4.  The appellant does not have a diagnosis of DM II.


CONCLUSIONS OF LAW

1.  The RO's March 1998 rating action denying the appellant's 
claims of entitlement to service connection for: acne; burn-
like infections of the groin area, arms and legs; boils 
behind the ears and on the face; fungus of the feet and 
toenails; and a chronic disability manifested by white spots 
on the neck and chest; all to include as secondary to 
herbicide exposure, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1100 (2009).

2.  The criteria for reopening the claims of entitlement to 
service connection for: acne; burn-like infections of the 
groin area, arms and legs; boils behind the ears and on the 
face; fungus of the feet and toenails; and a chronic 
disability manifested by white spots on the neck and chest; 
all to include as secondary to herbicide exposure, have not 
been met, and the claims are not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 
(2009).

3.  DM II is not the result of a disease or injury in 
service, to include as due to herbicide exposure.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).


Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  In addition, the case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the 
adjudication of petitions to reopen service connection 
claims, the appellant be given notice of the elements of 
service connection, the elements of new and material 
evidence, and the reasons for the prior denial.

Prior to initial adjudication of the appellant's claims, 
letters dated in August 2006 and December 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
December 2006 letter also provided notice of the elements of 
new and material evidence and the reasons for the prior 
denials of the appellant's skin disability claims.  The 
criteria of Kent are satisfied.  See Kent, supra.  Since the 
Board has concluded that the appellant's claims to reopen the 
previously denied claims for his skin disabilities is denied 
and the preponderance of the evidence is against the claim of 
entitlement to service connection for DM II, any questions as 
to the appropriate disability ratings or effective dates to 
be assigned are rendered moot, and no further notice is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2009) (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate his claims, 
as well as the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify. 

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  In fact, the appellant 
stated that he had no further evidence to submit.  See 
Appellant's Statement, October 26, 2007.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

In attempts to reopen previously denied claims for service 
connection, the duty to assist does not include provision of 
a medical examination or opinion, unless new and material 
evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii) 
(2009).  The Board notes however, that the appellant was 
afforded a VA examination in association with his petitions 
to reopen.  As discussed below, the Board concludes that new 
and material evidence has not been submitted on these claims.  

The record indicates that the appellant participated in a DM 
II VA examination in March 2007 and the results from that 
examination have been included in the claims file for review.  
The examination involved a review of the claims file, a 
thorough examination of the appellant, and an opinion that 
was supported by sufficient rationale.  Therefore, the Board 
finds that the examination is adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to obtain the requisite medical information necessary to 
make a decision on the appellant's DM II claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1100 (2009).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis fore 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

After reviewing the record, and for the reasons expressed 
immediately below, the Board is of the opinion that the 
appellant has not submitted new and material evidence 
sufficient to reopen his claims of entitlement to service 
connection for: acne; burn-like infections of the groin area, 
arms and legs; boils behind the ears and on the face; fungus 
of the feet and toenails; and a chronic disability manifested 
by white spots on the neck and chest; all to include as 
secondary to herbicide exposure.

The RO's March 1998 rating action denied the appellant's 
petition to reopen his claims of entitlement to service 
connection for acne and fungus of the feet and toenails.  The 
rating action also denied entitlement to service connection 
for boils behind the ears and on the face, burn-like 
infections of the groin area, arms and legs as well as a 
chronic disability manifested by white spots on the neck and 
chest.  At the time of the March 1998 denials, the 
appellant's service treatment records and VA treatment 
records were of record.

There must be new and material evidence as to each and every 
aspect of the claims which were lacking at the time of the 
last final denial in order for there to be new and material 
evidence to reopen the claims.  The appellant's claims were 
denied based on the fact that there was no credible medical 
evidence connecting the appellant's skin disabilities to his 
time in service.


In the current attempt to reopen his claims, the appellant 
submitted additional 
VA treatment records and the results of a March 2007 VA 
medical examination.  See 38 C.F.R. § 3.156 (2008).  This 
"new" evidence is not material, however.  The VA 
examination noted the appellant's complaints that he had 
suffered with skin disabilities since 1969.  Upon physical 
examination, no current acne was noted.  Specifically, 
examination of the face, chest and back did not demonstrate 
any lesions or scarring.  The examiner noted multiple brown 
and tan macules and papules of the trunk.  Overall, the 
appellant was diagnosed with seborrheic keratosis and nevi of 
the trunk and poikiloderma of the chest.  The appellant was 
not diagnosed with acne, burn-like infections, boils, white 
spots on the neck and chest or fungus of the feet and 
toenails, i.e. he has failed to establish that he currently 
suffers from these disabilities.  There were no further 
records identified by the appellant.  As such, the Board 
concludes that there is no evidence of the currently claimed 
skin disabilities, nor is there any evidence claiming to 
connect any of the alleged disabilities to the appellant's 
time in service.  As these two conditions must be addressed 
to properly reopen the appellant's claims, the petition is 
denied given the absence of new and material evidence to 
reopen the claims. 

The Board finds that the evidence received since March 1998 
does not raise a reasonable possibility of substantiating the 
claims.  Therefore, the evidence is not material.  The 
petition to reopen the appellant's claims of entitlement to 
service connection for: acne; burn-like infections of the 
groin area, arms and legs; boils behind the ears and on the 
face; fungus of the feet and toenails; and a chronic 
disability manifested by white spots on the neck and chest; 
all to include as secondary to herbicide exposure, is denied.

III.  The Merits of the Claim

The appellant contends that he currently suffers from DM II, 
to include as secondary to herbicide exposure.  The Board 
disagrees.




Relevant Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) a causal connection between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A veteran who, during active military, naval, or air service, 
served in Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(6)(iii) (2009).  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, certain listed diseases shall be service connected.  
The diseases that are related to herbicide exposure include 
DM II.  See 38 C.F.R. § 3.309(e) (2009).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116 (West 2002).
Combee Considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).  As 
such, the Board must not only determine whether the appellant 
has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, [see 38 C.F.R. § 3.309(e)], but 
also must determine whether his current disability is the 
result of active service under 38 U.S.C.A. § 1110 (West 2002) 
and 38 C.F.R. § 3.303(d) (2009).

Continuity of Symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Analysis

As indicated above, DM II is one of the presumptive diseases 
related to herbicide exposure.  See 38 C.F.R. § 3.309(e) 
(2009).  Although the appellant maintains that he has been 
diagnosed with DM II, there is no evidence in the claims file 
that such a diagnosis has been rendered.  Review of the VA 
and private treatment records in the claims file indicate 
that the appellant was diagnosed with glucose intolerance in 
April 2000.  Thereafter, he continued to receive treatment 
for this condition as well as essential hypertension and was 
advised to follow a diet endorsed by the American Diabetes 
Association (ADA).  See Private Treatment Records, C.M.A., 
April 26, 2000 through July 24, 2007.

A VA Medical Center (VAMC) treatment record dated in June 
2006 noted that the appellant was pre-diabetic.  See VAMC 
Treatment Record, June 28, 2006.  A treatment note in October 
2006 diagnosed the appellant with hyperglycemia with a 
history of impaired fasting glucose since 2004.  The examiner 
noted that the appellant may have early DM II, however, a 
fasting test was required to make that determination.  See 
VAMC Treatment Record, October 23, 2006.  Follow-up testing 
was performed in November 2006.  The examiner noted that the 
ADA defined impaired fasting glucose as fasting plasma 
glucose (FPG) of 100 to 125 milligrams per deciliter (mg/dL).  
The appellant's result was 100 mg/dL.  It was determined that 
the appellant was at an increased risk for DM II.  See VAMC 
Treatment Record, November 9, 2006.  

In March 2007, the appellant participated in a VA DM 
examination.  The VA examiner reviewed all of the blood 
glucose levels/values between October 2002 and December 2006 
and found that none met the diagnostic criteria for DM II.  
It was noted, however, that the appellant presented with 
symptoms related to DM II, to include a right eye cataract 
removal and the presence of a left eye cataract.  Conversely, 
there were no diabetic skin abnormalities present, including 
of the feet.  The VA examiner also explained that impaired 
fasting glucose was the equivalent of fasting plasma glucose 
between 100 and 125 mg/dL.  Further, it was noted that a 
person was considered diabetic if their FPG was at or above 
126 mg/dL or if a person had random (or "causal") plasma 
glucose concentration of less than 200 mg/dL in the presence 
of diabetic symptoms.  Overall however, a diagnosis of DM II 
must be confirmed on a subsequent day by measuring FPG.  The 
ADA criteria also suggested that a diagnosis of DM II be made 
on the basis of fasting blood glucose only.  The appellant 
did not meet the requirements for a diagnosis of DM II at the 
time of the examination.  See VA DM Examination Report, March 
19, 2007.

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); see also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnosed DM II, service connection may not be granted.  See 
also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

To the extent that the appellant himself contends that he has 
DM II, which was caused by his presumed exposure to Agent 
Orange, it is well established that lay persons without 
medical training, such as the appellant, are not competent to 
attribute symptoms to a particular cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (2009) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

For the reasons stated above, the Board finds that 
entitlement to service connection for DM II is not warranted.  
The benefit sought on appeal is denied.


ORDER

The petition to reopen the claims of entitlement to service 
connection for: acne; burn-like infections of the groin area, 
arms and legs; boils behind the ears and on the face; fungus 
of the feet and toenails; and a chronic disability manifested 
by white spots on the neck and chest; all to include as 
secondary to herbicide exposure, is denied.

Entitlement to service connection for DM II, to include as 
secondary to herbicide exposure, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


